DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 5/4/2018.
Claims 1-6 are currently pending and have been examined.
Effective Filling Date: 5/15/2017
Information Disclosure Statement
The Information Disclosure Statements filed 5/24/2018 have been considered except where references lined through.
The information disclosure statement filed 5/17/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Priority
The present application claims priority to Provisional Application 62/502,265, filed on 5/5/2017.
Drawings
The drawings Figs 5-8 are objected to under 37 CFR 1.121(d) is required in this application because Applicant has submitted a drawing that does not comply with applicable regulations. In Figs 5-8, the text should be in black and not shaded or grey scale. See 37 CFR 1.84(1). The use of greyscale for text, intentional or otherwise, has made the text difficult to read and not amenable to reproduction. See Id. Further, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. Applicant is advised to employ the services of a competent patent draftsperson outside the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1-2 recite, “network link” which is not disclosed in the Specification. 
Claim 3 recites, “wherein the plurality of payment rules further comprises a first payee, a second payee, and a percentage owed to each of the first payee and the second payee, wherein the program is further configured to call the processor to process the warranty claim by causing the processor to execute the step of distributing the percentage owed to the first payee of the payment amount to the first payee and the percentage owed to the second payee of the payment amount to the second payee.” However, the above-mentioned claimed limitations are not disclosed in the Specification. 
Claim 4 recites, “obtaining confirmation from the user via the input device that the credit amount is correct;” however, the above-mentioned claimed limitations are not disclosed in the Specification.
Claim 5 recites, “gathering analytics information regarding a plurality of previously processed warranty claims from the non-transitory memory, wherein each of the plurality of previously processed warranty claims was previously processed by the warranty management system and the analytics information includes, for each of the previously processed warranty claims a respective credit amount, at least a paid amount, a manufacturer name, and a medical device identifier;
analyzing the analytics information to determine one or more payment trends;

presenting the visualization to the user via the display.” 
However, Claim 5 is not disclosed in the Specification, specifically, the claim limitations of “visualization of the one or more payment trends.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim 5 recites, “analyzing the analytics information to determine one or more payment trends;” However, the Specification does not describe how the payment trends can be determined the analytics information. The Specification does not include any disclosure on payment trends nor how to actually perform the step. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “a serial number for a medical device associated with the warranty claim;” (bold emphasis included) is found to be indefinite. It is unclear whether if the serial number for “a medical device” is the same medical device previously recited or another/different medical device. For the purpose of expediting compact prosecution, the Examiner will interpret “a medical device” to be -- the medical device --. 
In claim 6, the claim limitation of “an information gathering unit communicatively coupled to a medical device that is configured to gatherer identifying information from the medical device;”
“a warranty tracking unit communicatively coupled to a database containing a plurality of warranty information, a manufacturer, and the information gathering unit, wherein the warranty tracking unit is configured to gather warranty information for the medical device from the database based on the identifying information, to generate a warranty claim submission file based on the warranty information for the medical device, to transmit the warranty claim submission file to the manufacturer, and to receive a warranty claim response file from the manufacturer;”
“a credit calculation unit communicatively coupled to the warranty tracking unit configured to receive the warranty information for the medical device, to calculate the amount of a credit owed by the warranty tracking unit for inclusion in the warranty claim submission file; and”
“a payment determination unit communicatively coupled to the warranty tracking unit and configured to generate a list of payees based on the warranty information for the medical device and a payment amount for each payee.”
use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function. That is, the generic placeholder is “unit.” However, Figure 1 and Paragraph [0019] of the Specification, which describes the “Information Gathering Unit 112”, “Warranty Tracking Unit 114”, “Credit Calculation Unit 116”, and “Payment Distribution Unit 118” to be part of the computer 10, which does not specifically describe what these Units are supposed to be.  As such, it is unclear whether the “unit” is supposed to be hardware, software, or a combination of both. This becomes problematic because it is unclear whether a 112(f) interpretation (and any potential 112(a) or (b) rejections) is needed, or, if “unit” is not supposed to be structure, then there would need to be another 35 U.S.C. 101 rejection for software per se. The Specification is very open ended or does not disclose on what a “unit” is. This analysis applies to any other similarly recited “unit,” in this or other claims.
If applicant wishes to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
not wish to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, if the applicant intents “Information Gathering Unit”, “Warranty Tracking Unit”, “Credit Calculation Unit”, and “Payment Distribution Unit” to be software, then this will give rise to a 35 U.S.C. 101 rejection for software per se because no structural component is recited.   
Claims 2-5 depend from claim 1 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a system (i.e. machine) and claim 6 is directed to another to a system (i.e. machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A warranty management system, the warranty management system comprising a processor communicatively coupled to a non-transitory memory, a network link, and a wireless transmitter, the non-transitory memory containing a program configured to call the processor to process a warranty claim by executing the steps of:
gathering medical device information from a medical device communicatively coupled to the warranty management system via the wireless transmitter, wherein the medical device information includes a serial number for a medical device associated with the warranty claim; 
retrieving warranty information from the medical device, wherein the warranty information to be retrieved is determined based on the medical device information; 
determining, based on the warranty information, whether the medical device is covered by a warranty and calculating a credit amount due based on the warranty; 
generating a claim submittal file for the warranty claim based on the warranty information and the credit amount; 
transmitting the claim submittal file to a manufacturer of the medical device via the network link; 
receiving a confirmation file from the manufacturer via the network link that the claim submittal file was successfully received by the manufacturer, wherein the confirmation file includes an identifier for the warranty claim; 
storing the identifier in the non-transitory memory, wherein the identifier is associated in the non-transitory memory with the claim submittal file; 
receiving a claim response file for the warranty claim from the manufacturer via the network link, wherein the claim response file is associated with the claim submittal file based on the identifier and the claim response file includes at least a payment amount for the warranty claim; 
retrieving a plurality of payment rules for the warranty claim from the non- transitory memory, wherein the plurality of payment rules comprises at least one payee and a predetermined payment period; and 
distributing the payment amount to the at least one payee over the predetermined payment period based on the plurality of payment rules.
The limitations of independent claim 6, have been denoted with letters by the Examiner for easy reference. The bold language of claim 6 recites a judicial exception as explained further below:
A warranty management system including: 
an information gathering unit communicatively coupled to a medical device that is configured to gatherer identifying information from the medical device; 
a warranty tracking unit communicatively coupled to a database containing a plurality of warranty information, a manufacturer, and the information gathering unit, wherein the warranty tracking unit is configured to gather warranty information for the medical device from the database based on the identifying information, to generate a warranty claim submission file based on the warranty information for the medical device, to transmit the warranty claim submission file to the manufacturer, and to receive a warranty claim response file from the manufacturer; 
a credit calculation unit communicatively coupled to the warranty tracking unit configured to receive the warranty information for the medical device, to calculate the amount of a credit owed by the manufacturer based on the warranty information, and to provide the amount of the credit owed to the warranty tracking unit for inclusion in the warranty claim submission file; and 
a payment determination unit communicatively coupled to the warranty tracking unit and configured to generate a list of payees based on the warranty information for the medical device and a payment amount for each payee.  
The highlighted portions of limitations [B]-[K] and [M]-[P] above recite steps that fall within the category of “Certain Methods of Organizing Human Activity” for managing warranty claims, one of the 
A person can perform the functions of gathering… information, retrieving warranty information, determine information based on the collected information, generating a claim submittal file for credit amount, transmitting the information to manufacturer, and retrieve payment payout based on information transmitted, which all can be done mentally, or by using pen and paper. Under the circumstances of this case, that the additional recited steps of retrieving, determining, and transmitting warranty information amount to data collection and analysis that is part of the mental process. As our reviewing court has held, even if an analysis requires one to access and gather data from a database or to utilize a pen and paper in the analysis, such analysis may still be an abstract mental process. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) ("[E]ven if some physical steps are required to obtain information from the database ... such data-gathering steps cannot alone confer patentability." A claim focused on verifying credit card transaction information is directed to "unpatentable mental processes" because the claim's steps "can be performed in the human mind, or by a human using a pen and paper."); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1165, 1167-68 (Fed. Cir. 2018) (claims reciting "[a] method for providing statistical analysis" were determined to be "directed to an abstract idea"; noting that "even if a process of collecting and analyzing information is limited to particular content or a particular source, that limitation does not make the collection and analysis other than abstract"); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 Elec. Power Grp., 830 F.3d at 1354 (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas). The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing device with non-transitory memory, network link, and processor to gather, retrieve, determine, generate, and store information (data). The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification at least at paragraphs [0020]-[0023] and Figures 2-3 describing all the components of the computing system as generic components, including a “computer” with standard processors, memories, and displays) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Nothing in the Claims or Specification indicates any components to be a technological improvement
That is, the limitations in [B]-[C], [F]-[G], [H]-[J], and [N] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [D]-[E], [K], [O] and [P] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). That is, the claims do not recite elements beyond the abstract idea that include a "transformation or reduction of a particular article [or thing] to a different state or See Alice Corp., 573 U.S. at 223-24 ("[W]holly generic computer implementation is not generally the sort of 'additional featur[e]' that provides any 'practical assurance that the process when an abstract idea has not been integrated into a practical application).
Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitations [B]-[C], [F]-[G], [H]-[J], and [N] amounts to no more than mere instructions to apply the exception using a generic computer component. Each of these functions (e.g., gather, retrieve, determine, generate, store and display information (data)) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
For the reasons discussed above, the functions recited in the Applicant’s claims, considered individually or an ordered combination, do not add any meaningful limitations beyond generally linking 
Dependent claims 2-5 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional steps of monitoring status of warranty claims and notifying a user of the payment amount, which does not change the abstract idea of the independent claims. The steps of monitoring information, updating, and notifying a user of the payment amount can be performed by a human or with a pen and paper. The steps are merely applied on a generic computing device as instrument. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 3 further recites additional information of payment rules includes one or more payees and percentage owed to each payee, which does not change the abstract idea of the independent claim for displaying information. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
Dependent claims 4-5 further recite additional information regarding displaying various information to a user via the display. As discussed above, receiving and presenting information through a user interface or graphical user interface to cause of display image in various formats to user is merely applying the functions through the use of generic computer elements that “do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.” The additional information does not change the abstract idea of the independent claim for displaying 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US20110307274A1), hereinafter “Thompson,” in view of Mester (US20040078290A1) and further in view Flynn (US20120310779A1). 
Claim 1, Thompson discloses a warranty management system (Abstract, para. [0004]-[0006] and Claim 1, “computer-implemented systems), the warranty management system comprising a processor (Para. [0032], [0059], and [0062], “processor”) communicatively coupled to a non-transitory memory (Para. [0032] and [0064] “memory”), a network link, and a wireless transmitter (Para. [0064] and [0066], disclosing network interface which includes wired and wireless connections), the non-transitory memory containing a program configured to call the processor to process a warranty claim by executing the steps of (Para. [0030]-[0033], [0062]-[0063], software):
gathering medical device information from a medical device communicatively coupled to the warranty management system via the wireless transmitter, wherein the medical device information includes a serial number for a medical device associated with the warranty claim (Para. [0108], [0115] disclosing scanning of medical device serial number for the warranty claiming. Para. [0116], “In step 1230, the collected data is transmitted via the data interchange system 230 to the warranty claims system 255 of the medical device manufacturer backend system 250.” Disclosing the collected data is transmitted to warranty claims system of the medical device manufacturer backend system. Para. [0064]-[0066] disclosing the transmitting of data can be done via wireless transmitter); 
retrieving warranty information from the medical device, wherein the warranty information to be retrieved is determined based on the medical device information (Para. [0113], “Medical devices typically are covered under a warranty from the device manufacturer. The warranty dictates the terms 
determining, based on the warranty information, whether the medical device is covered by a warranty and calculating a credit amount due based on the warranty (Para. [0113], “Medical devices typically are covered under a warranty from the device manufacturer. The warranty dictates the terms and conditions for use of the device, duration of warranty, damages, and/or reimbursements and replacement, which are covered by the medical device manufacturer. The warranty information may vary from device to device based on that particular device, its anticipated use, and/or as the terms of the warranty may dictate. Warranty claim processing may involve requesting a warranty credit” Para. [0117], “At step 1240, the device manufacturer reviews the warranty claim for eligibility. Depending on whether the warranty claim was approved or denied in step 1240, the warranty claim is either approved and processed in step 1250, or a notification is generated to notify the health care provider, sales representative, and/or patient of the denial in step 1260.” Disclosing the retrieving and determining of warranty information and coverage based on the medical device information/claim filed for a warrant credit (i.e. calculated credit amount due based on the warrant)); 
generating a claim submittal file for the warranty claim based on the warranty information and the credit amount (Para. [0113], “Medical devices typically are covered under a warranty from the 
transmitting the claim submittal file to a manufacturer of the medical device via the network link (Para. [0116], “In step 1230, the collected data is transmitted via the data interchange system 230 to the warranty claims system 255 of the medical device manufacturer backend system 250.” Para. [0064]-[0066] disclosing the transmitting of data can be done via wireless transmitter); 
receiving a confirmation file from the manufacturer via the network link that the claim submittal file was successfully received by the manufacturer, wherein the confirmation file includes an identifier for the warranty claim; storing the identifier in the non-transitory memory, wherein the identifier is associated in the non-transitory memory with the claim submittal file (Para. [0051], “Each warranty claim received by the medical device manufacturer may be logged by device name (or corresponding code), device serial number, reason for the return, patient identifying information, healthcare provider identifying information, clinical site identifying information, date transferred to patient, date returned to medical device manufacturer, and/or other information.” Disclosing the warranty claim submitted is logged (i.e. stored in non-transitory memory) by device name or corresponding code and device serial number. In para. [0046], “The medical device manufacturer 150 may also have it own backend system 250. The device manufacturer backend system 250 may include one or more systems which the medical device manufacturer 150 relies upon for operations. These may include, but are not limited to: a billing and payment system 251, a device registration system 252 a returns system 253, a complaints system 254, a warranty system 255, a patient management services system 256, a clinical reporting system 257, 
receiving a claim response file for the warranty claim from the manufacturer via the network link, wherein the claim response file is associated with the claim submittal file based on the identifier and the claim response file includes at least a payment amount for the warranty claim (Para. [0117], “At step 1240, the device manufacturer reviews the warranty claim for eligibility. Depending on whether the warranty claim was approved or denied in step 1240, the warranty claim is either approved and processed in step 1250, or a notification is generated to notify the health care provider, sales representative, and/or patient of the denial in step 1260. Warranty processing in step 1250 may be handling in the ordinary course. Notification may be made by various means, such as, via mail, electronic mail, data interchange system 230, client terminal device 210, etc.” Disclosing the receiving of notification of claim response file of whether the claim was approved or denied for the payment amount); 
retrieving a plurality of payment rules for the warranty claim from the non- transitory memory, wherein the plurality of payment rules comprises at least one payee and a predetermined payment period; and distributing the payment amount to the at least one payee over the predetermined payment period based on the plurality of payment rules (Para. [0117], “in step 1250, or a notification is generated 
While Thompson discloses approving or denying a warranty credit of the submission based on warranty eligibility. The only difference between the claimed invention and Thompson is that, Thompson does not expressly teaches a calculation for an amount of payout to the claim submission. 
	However, Mester, is directed to a similar warranty managing process, which specifically teaches, 
calculating a credit amount due based on the warranty (Abstract, [0014], [0039]-[0040], [0048]-[0049], [0051], [0053], [0059]-[0060] teaching the process of determining/calculating a proper amount of warranty payout from approving or denying stages (i.e. first, second, third, etc.) predetermined amount  based on the warranty claim and corresponding information).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the managing warranty claim system and method for medical devices of Thompson, to include the calculation of payout amount of the warranty claim as taught by Mester, for the motivation of maintaining customer satisfaction from effectively identify the proper amount of payout to the claim, that both side will be happy with (Mester, para. [0007]-[0008]). Further, the claimed invention is merely a combination of old elements in a similar warranty managing process field of endeavor. In such combination each element merely would have performed the same warranty managing process related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Mester, the results of the combination were predictable (See MPEP 2143 A).

However, Flynn is directed to electronic commercial transaction systems and method for soliciting and collecting gratuities and donations, which specifically teaches (italic emphasis), 
retrieving a plurality of payment rules for the warranty claim from the non- transitory memory, wherein the plurality of payment rules comprises at least one payee and a predetermined payment period; and distributing the payment amount to the at least one payee over the predetermined payment period based on the plurality of payment rules (Para. [0080], [0082], and [0085] teaching the storing of information in non-transitory memory. Para. [0037] disclosing the choosing the action for pre-set interval (i.e. predetermined payment period) of giving payment to beneficiary. Also additional information in para. [0041] and [0079]. Further, Para. [0076], “the system would initiate a protocol presenting the user with a choice of one or more donation beneficiary options, including without limitation a single beneficiary or a list of multiple beneficiaries, and the option to spread any donation among multiple beneficiaries via pre-set percentages or other means of determining amounts to be given to each selected beneficiary.” which teaches the system provides the option for user to make payment of a specific pre-set percentage to a list of multiple beneficiaries (i.e. list of payees). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the managing warranty claim system and method for medical devices to payee payments of Thompson and Mester to include the option for the user to customize payment for a specific percentage of payout to a list of payees in desired customized intervals, as taught by Flynn, for the motivation of providing a more robust system and method of customizable payout to payees as the warranty claim system might need to pay more than one payees. 
Claim 2, the combination of Thompson, Mester, and Flynn make obvious of the system of claim 1. Mester further teaches,  
after receiving the confirmation file, monitoring the status of the warranty claim and transmitting a plurality of status requests to the manufacturer via the network link, wherein each of the plurality of status requests is transmitted at a predetermined, regular interval (para. [0049], “If the distributor 22 is submitting a claim requesting policy consideration in which the total exceeds a first predetermined maximum approval amount (which in this example is $2000.00) then a pop-up message box 210, as shown in FIG. 9, will appear signaling the distributor that his maximum approve/deny limit has been met. Also, the “Approve/Deny” option buttons 186 at the bottom of the narrative form 176 will no longer be available. Referring to the decision block 68 in FIG. 2, when the claim does exceed the approve/deny limit (i.e., Is the claim greater than $2000.00?), then the “YES leg 70 is taken and the responsibility for the claim is forwarded to the regional manager level 30 (block 80, FIG. 2). Specifically, as the distributor 22 finishes the claim, the claim is stored in the corporate database 4 in a pending status and it is assigned to the distributor's regional manager 32. A policy report of the claim is sent, by email, to that particular regional manager 32 informing the manager that the claim has become his/her responsibility.” Teaching monitoring of the pending status to the responsible manager (i.e. manufacturer), and transmitting report of the claim by email (i.e. network link) once the claim has become his/her responsibility (i.e. predetermined, regular interval). See Para. [0051]-[0052] teaching approval of claim changed the Status from “Pending” to “Closed” as it is being monitored and notified); and
after receiving the claim response file, notifying a user of the payment amount via the network link
Claim 3, the combination of Thompson, Mester, and Flynn make obvious of the system of claim 1. Flynn further teaches,  
wherein the plurality of payment rules further comprises a first payee, a second payee, and a percentage owed to each of the first payee and the second payee, wherein the program is further configured to call the processor to process the warranty claim by causing the processor to execute the step of distributing the percentage owed to the first payee of the payment amount to the first payee and the percentage owed to the second payee of the payment amount to the second payee (Para. [0032] and [0076], teaching pre-set preference (i.e. payment rule) of payment to one or more beneficiaries selected based on pre-set percentages to each beneficiary).
Claim 6, Thompson discloses a warranty management system (Abstract, para. [0004]-[0006] and Claim 1, “computer-implemented systems) including: 
an information gathering unit communicatively coupled to a medical device that is configured to gatherer identifying information from the medical device (Para. [0065], [0067], [0086]-[0087], [0115] disclosing a scanning device for gathering of identification information from the medical device); 
a warranty tracking unit communicatively coupled to a database containing a plurality of warranty information, a manufacturer, and the information gathering unit, wherein the warranty tracking unit is configured to gather warranty information for the medical device from the database based on the identifying information, to generate a warranty claim submission file based on the warranty information for the medical device, to transmit the warranty claim submission file to the manufacturer, and to receive a warranty claim response file from the manufacturer (Para. [0051], “Each warranty claim received by the medical device manufacturer may be logged by device name (or corresponding code), device serial number, reason for the return, patient identifying information, healthcare provider identifying information, clinical site identifying information, date transferred to patient, date returned to medical device manufacturer, and/or other information.” Disclosing the 
a credit calculation unit communicatively coupled to the warranty tracking unit configured to receive the warranty information for the medical device, to calculate the amount of a credit owed by the manufacturer based on the warranty information, and to provide the amount of the credit owed to the warranty tracking unit for inclusion in the warranty claim submission file (Para. [0113], “The warranty information may vary from device to device based on that particular device, its anticipated use, and/or as the terms of the warranty may dictate. Warranty claim processing may involve requesting a warranty credit, reimbursement or replacement for a medical device from the medical device manufacturer.” Para. [0115], “Data captured by scanning the medical device may include, among other things, medical device name, identification code thereof, model number, serial number, etc. Additional data may also be entered at this time via the client terminal device 210 which may not have been initially captured. This may include, for example, one or more of patient name, health care provider, clinical site, date/time returned (or explant), reasons given for defect, device configuration parameters (or adjustments), or other information that may be necessary for filing a warranty claim.” Disclosing receiving information of warranty of the medical device for warranty claim. Para. [0117], “At step 1240, the device manufacturer reviews the warranty claim for eligibility. Depending on whether the warranty claim was approved or denied in step 1240, the warranty claim is either approved and processed in step 
a payment determination unit communicatively coupled to the warranty tracking unit and configured to generate a list of payees based on the warranty information for the medical device and a payment amount for each payee (Para. [0117], “in step 1250, or a notification is generated to notify the health care provider, sales representative, and/or patient of the denial in step 1260. Warranty processing in step 1250 may be handling in the ordinary course. Notification may be made by various means, such as, via mail, electronic mail, data interchange system 230, client terminal device 210, etc.” disclosing the transmitting of information via electronic network about payout credit and approval).  
	While Thompson discloses approving or denying a warranty credit of the submission based on warranty eligibility. The only difference between the claimed invention and Thompson is that, Thompson does not expressly teaches a calculation for an amount of payout to the claim submission. 
	However, Mester, is directed to a similar warranty managing process, which specifically teaches, 
a credit calculation unit communicatively coupled to the warranty tracking unit configured to receive the warranty information for the medical device, to calculate the amount of a credit owed by the manufacturer based on the warranty information, and to provide the amount of the credit owed to the warranty tracking unit for inclusion in the warranty claim submission file (Abstract, [0014], [0039]-[0040], [0048]-[0049], [0051], [0053], [0059]-[0060] teaching the process of determining/calculating a proper amount of warranty payout from approving or denying stages (i.e. first, second, third, etc.) predetermined amount  based on the warranty claim and corresponding information).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the managing warranty claim system and method for medical devices 
The combination of Thompson and Mester does teach providing payment amount to payee via electronic network, the only difference between the combination and the claimed invention, is that, the combination does not expressly teach a list of payee. 
However, Flynn is directed to electronic commercial transaction systems and method for soliciting and collecting gratuities and donations, which specifically teaches (italic emphasis), 
a payment determination unit communicatively coupled to the warranty tracking unit and configured to generate a list of payees based on the warranty information for the medical device and a payment amount for each payee (Para. [0076], “the system would initiate a protocol presenting the user with a choice of one or more donation beneficiary options, including without limitation a single beneficiary or a list of multiple beneficiaries, and the option to spread any donation among multiple beneficiaries via pre-set percentages or other means of determining amounts to be given to each selected beneficiary.” which discloses the system provides the option for user to make payment of a specific pre-set percentage to a list of multiple beneficiaries (i.e. list of payees). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the managing warranty claim system and method for medical devices to payee payments of Thompson and Mester to include the option for the user to customize payment . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US20110307274A1), hereinafter “Thompson,” in view of Mester (US20040078290A1), in view Flynn (US20120310779A1), and further in view of Trandal et al. (US8442844B1), hereinafter “Trandal.”
Claim 4, the combination of Thompson, Mester, and Flynn make obvious of the system of claim 1. 
However, the combination fails to expressly teach:
displaying the credit amount to a user via the display;
obtaining confirmation from the user via the input device that the credit amount is correct;
displaying the warranty information to the user via the display;
obtaining confirmation from the user via the input device that the claim submission file may be submitted to the manufacturer; and
notifying the user via the display that a claim response file has been received by the manufacturer.
Nonetheless, Trandal is directed to a product warranty and insurance claims management using digital imaging, data processing and data/voice networks, which specifically teaches, 
displaying the credit amount to a user via the display (Fig. 14 displaying available savings $57.00 of the warranted item “Lawn Mower” which is warranted credit amount to the user. Also see Col. 18 LN. 45-49);
obtaining confirmation from the user via the input device that the credit amount is correct (Fig. 16 displaying a confirmation page to the user to provide input selection of “confirm” to file for credit claim of the process in Figs. 14-15. See Fig. 17 for confirmation pages and tracking number);
displaying the warranty information to the user via the display (Figs. 13 displaying warranty information of Faucet Water Filter and Lawn Mower for Manufacturer’s Warranty Period expires in 7 days and Price Protection Refund Available. Fig. 18-19 illustrates warranty item and corresponding warranty provider and period);
obtaining confirmation from the user via the input device that the claim submission file may be submitted to the manufacturer (Fig. 16 displaying a confirmation page to the user to provide input selection of “confirm” to file for credit claim of the process in Figs. 14-15. See Fig. 17 for confirmation pages and tracking number); and
notifying the user via the display that a claim response file has been received by the manufacturer (Figs 14-15, 17, and 29 all illustrates notify display of that a claim response file has been received by the manufacturer. See Figs. 31-33 illustrates status such as receipt of signed claim form and claim form sent to provider/manufacturer).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the managing warranty claim system and method for medical devices to payee payments of Thompson, Mester, and Flynn to include display of the process such as credit amount and confirmation page to the user as taught by Trandal for the motivation of providing a more reliable, complete, and secure record keeping processes system and method, in the processing reassuring the customer with the status and placement of their claims (Col. 1 LN. 45-49). Further, the claimed invention is merely a combination of old elements in a similar warranty managing process field of endeavor. In such combination each element merely would have performed the same warranty managing process related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Trandal, the results of the combination were predictable (See MPEP 2143 A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US20110307274A1), hereinafter “Thompson,” in view of Mester (US20040078290A1), in view Flynn (US20120310779A1), in view of Trandal et al. (US8442844B1), hereinafter “Trandal,” and further in view of Whear et al. (US7904319B1), hereinafter “Whear.”
Claim 4, the combination of Thompson, Mester, Flynn, and Trandal make obvious of the system of claim 4. 
The combination further teaches,
gathering analytics information regarding a plurality of previously processed warranty claims from the non-transitory memory, wherein each of the plurality of previously processed warranty claims was previously processed by the warranty management system and the analytics information includes, for each of the previously processed warranty claims a respective credit amount, at least a paid amount, a manufacturer name, and a medical device identifier (Thompson: para. [0108], [0115] disclosing scanning of medical device serial number for the warranty claiming. Para. [0116], “In step 1230, the collected data is transmitted via the data interchange system 230 to the warranty claims system 255 of the medical device manufacturer backend system 250.” teaching the collecting and storing of medical device identifier. Trandal: Figs 14-15 and 27 illustrates the access to the previously processed warranty claims a respective credit amount, at least a paid amount, and a manufacturer name);
The only difference between the combination and the claimed invention is that, the combination does not expressly teach a payment trend and visualization of payment trend.  Specifically, the following limitation, 
analyzing the analytics information to determine one or more payment trends;
generating a visualization of the one or more payment trends; and
presenting the visualization to the user via the display.

analyzing the analytics information to determine one or more payment trends (Abstract, teaches receiving claims data and product data and to perform statistical analysis of the received data and product data. Col. 3 Ln. 2-8, 23-31, teaching the warranty analysis techniques can include trend/control chart analysis and trend by Exposure analysis);
generating a visualization of the one or more payment trends (Abstract, teaches receiving claims data and product data and to perform statistical analysis of the received data and product data. Col. 3 Ln. 2-8, 23-31, teaching the warranty analysis techniques can include trend/control chart analysis and trend by Exposure analysis); and
presenting the visualization to the user via the display (Col. 7 Ln. 18-32, Col. 9 Ln. 24-33, teaching the displaying of the analysis).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the managing warranty claim system and method for medical devices to payee payments of Thompson, Mester, Flynn, and Whear to include the generating of visualization of payment trend from warranty claim analysis as taught by Whear for the motivation of providing a more aesthetic and organized information to the user. Further, the claimed invention is merely a combination of old elements in a similar warranty managing process field of endeavor. In such combination each element merely would have performed the same warranty managing process related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Whear, the results of the combination were predictable (See MPEP 2143 A).
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Prange (US20050060204A1) is directed to systems and methods are disclosed for processing transactions between a customer and a business. An exemplary system includes a server used by the business and being accessible by the customer, and a customer account associated with the customer housed on the server. The customer account includes automated instructions that allow the customer to advise the business of an upcoming payment for an upcoming event, to request a payment from the business from a previous event, or to pair a payment with one or more upcoming events.
Huynh (US20150088557A1) is directed to online claim submission adjudication, verification and rating systems, including systems for determining the accuracy of online claim submissions and detecting errors in association with online claim submissions. The present invention is directed to methods to identify claims submitted online that may be targeted for further processing (e.g. real time or other manual auditing). An online adjudication process of the present invention allows a carrier or payor to determine whether auditing is recommended.
Cotton (US20150026074A1) is directed to consumer-centric communications-enabled portable, preferably tablet or smartphone-based, systems, methods and apparatus for product registration and warranty activation, and for product warranty management.
RMI Corporation (https://www.youtube.com/watch?v=qv0EWr9m1gc) presents a warranty claims management video, at time 4:50 illustrates the warranty claim process 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689             

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                    

	
	
	
 
 
 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.